The award should be vacated.
January 8, 1936, plaintiff filed a notice and application for adjustment of claim. In that proceeding, he claimed disability because of a resulting heart condition and left incomplete hernia. The matter was heard before a deputy commissioner and, on appeal to the department, an award was entered in January, 1937, finding that the heart condition, then claimed by plaintiff, was not caused or aggravated by the accident, but that the hernia was caused by the accident, and awarded compensation for the disability occasioned by the hernia. The department stated:
"Plaintiff's disability is caused both by the heart condition and the left incomplete hernia, neither of which makes him totally disabled, though the heart condition was not caused or aggravated by the accidental injury."
Compensation was paid and, in February, 1938, upon defendant's petition to stop compensation, the department found:
"It appears that plaintiff has completely recovered from his disabling hernia condition, which was the sole basis of the previous award. It also appears, however, that the plaintiff was at the time of the hearing disabled because of an intercostal nerve injury." *Page 679 
The department found that plaintiff has present disability because of an intercostal nerve injury due to the accident. The department also stated:
"It appears that the plaintiff at the previous hearing complained of the same disabling pain but attributed it to his heart condition. The department, in that part of the opinion above quoted, found that plaintiff's heart condition was not the result of the accident and the defendant contends that that finding is res judicata as regards the plaintiff's disabling pain in the present case. We do not believe the defendant's position to be tenable. At the previous hearing, the department had to determine whether or not the plaintiff had disabling pain as a result of a heart condition caused by the accident. In the immediate proceeding, the question is whether or not the plaintiff has disabling pain as a result of an intercostal nerve injury caused by the accident. Obviously, the determination of these respective questions would rest upon entirely different factors and this even though the pain in itself may have been identical in both situations."
The department at the former hearing found that the heart condition was not the result of an accident. At the hearing under review the department found that the disabling pain is the result of injury caused by the accident.
The first finding that the accident had nothing to do with the pain in the heart barred plaintiff from claiming, in a subsequent proceeding, that such very pain was occasioned by the accident. Plaintiff did not appeal from the holding that he was not suffering pain in his heart from an accident and such finding is res judicata of his claim now.
CHANDLER, J., concurred with WIEST, J. *Page 680